DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-22 are pending.
Claims 12-22 are rejected.
Claims 1-11 are canceled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CANDU, N. et al. (“AITf-YVM-7—Highly active catalysts for the synthesis of long chain
symmetrical ethers and non-ionic surfactant structures”, Chemical Engineering Journal 16 (2010), pp. 363-370).
CANDU, N. et al. disclose a process for preparing fatty alcohol ethoxylates, comprising reacting the fatty alcohol with ethylene glycol in the presence of an acidic catalyst as required by claim 12 (see section 2.3 on page 364; Scheme 3 and the first full paragraph on page 368).
CANDU, N. et al. disclose the process according to Claim 12, wherein the molar ratio of ethylene glycol to the fatty alcohol is between 0.3 and 2 mol/mol, which is within the claimed range of 0.1 and 10 mol/mol (see paragraph 2 of section 2.3 on page 364; the last paragraph in column 1 and Fig. 6 on page 369).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tay et al. (WO 2013/166985 A1) alone or in view of KR 20020032419 A (machine generated English translation pages 1-10) and Stevens (US 4,521,637).
Tay et al. disclose a process for preparing an ether compound, comprising reacting an alcohol (I) and an alcohol (II) in the presence of a catalyst (see entire disclosure, in particular page 1, lines 4-10; page 3, lines 8-15; page 5, line 9 to page 7, line 30; page 8, lines 8-16; page 13, lines 15-26; and claims 1, 6, 8-11, 13, and 15-17). 
Tay et al. differ from the instant claims 12-16 and 22 in that Tay et al. do not require preparing fatty alcohol ethoxylates by reacting a fatty alcohol with ethylene glycol, an oligo ethylene glycol or a polyethylene glycol in the presence of an acidic catalyst.  
However, Tay et al. disclose that alcohol (I) may be selected from ethylene glycol, diethylene glycol or polyethylene glycol (see page 6, lines 13-14 and claim 8); alcohol (II) may be selected from fatty alcohols, such as octyl alcohol, decyl alcohol, lauryl alcohol, myristyl alcohol, palmityl alcohol, stearyl alcohol, isostearyl alcohol and oleyl alcohol (see page 7, lines 7-21 and claim 10); and the catalyst may be selected from any catalyst able to afford synthesis of ether compounds from alcohol (I) and alcohol (II) compounds by a deshydratation (dehydration) reaction including acid catalysts such as Bronsted acids, sulfonic acids, phosphoric acids and carboxylic acids (see page 8, lines 8-12).
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to prepare a fatty alcohol ethoxylate using the process disclosed by Tay et al. with a reasonable expectation of success, 
The process disclosed by Tay et al. may be conducted in the presence of a homogeneous acidic catalyst as required by claim 13 (see page 8, lines 8-12). The homogeneous acidic catalyst can be a methanesulfonic acid as required by claim 14 (see page 8, lines 14-16 and claim 13).  The reaction temperature is between 50°C and 250°C, preferably between 130° and 150°C, which either encompasses or is within the claimed temperature range of between 100 and 160°C as required by claim 15 (see page 13, lines 15-19 and claim 15).  The molar ratio of ethylene glycol to the fatty alcohol is between 0.01 to 50, more preferably from 0.5 to 4, which encompasses or is within the claimed range of 0.1 and 10 mol/mol as required by claim 16 (see page 7, lines 23-25 and claim 11).  An oligo ethylene glycol having a number of from 2 to 15 may be used as required by claim 22 (see page 5, line 31 to page 6, line 14 and claim 8).
Tay et al. disclose the invention as described above for claims 12-16 and 22, but differs from claims 17-21 in that Tay et al. do not disclose the claimed neutralization and separation steps.
KR 20020032419 A disclose that one of the most cost effective and atomically efficient ether production methods is the dehydration of alcohols with acid catalysts (see paragraph 1 on page 3).  One problem with this method is the use of a homogeneous catalyst that requires a separation and neutralization step at the end of the process (see 
Stevens discloses that following the completion of an acid catalyzed etherification reaction a basic compound is introduced into the reaction product mixture to deactivate the catalyst (see column 6, lines 53-55).  Stevens discloses that the deactivated catalyst may be removed by conventional separatory procedures, as by filtration, prior to recovery of the desired product (see column 6, lines 56-58).  Any basic compound capable of neutralizing acidity may be employed (see column 6, lines 58-67).  It is disclosed that neutralization of the catalyst prevents decomposition of the desired ether product (see column 7, lines 2-4).  A variety of conventional methods, including distillation, extraction, or physical phase separation may be employed to recover the desired ether reaction product, unreacted starting materials, by-products, impurities, catalysts ad diluents, if employed (see column 7, lines 5-9).  In general, following removal of the catalyst, lower boiling unreacted starting materials are initially removed in a forecut, by distillation, followed by distillation of the desired ether product, which is carried out generally under vacuum (see column 7, lines 9-13).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the reaction mixture obtained in the process of Tay et al. should be neutralized using a base as taught by Stevens, since Tay et al. use a homogenous acid as the catalyst in their etherification process and Stevens .

Claims 12 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2016/0251290 A1).
Feng et al. disclose a process for preparing an ether compound, comprising reacting an alcohol (I) and an alcohol (II) in the presence of a catalyst (see entire disclosure, in particular paragraphs 0011, 0016-0027, 0101-0107; and claims 1, 2 and 4). 
Feng et al. differ from the instant claims 12-16 and 22 in that Feng et al. do not require preparing fatty alcohol ethoxylates by reacting a fatty alcohol with ethylene glycol, an oligo ethylene glycol or a polyethylene glycol in the presence of an acidic catalyst.  
However, Feng et al. disclose that alcohol (I) may be selected from fatty alcohols, such as octyl alcohol, decyl alcohol, lauryl alcohol, myristyl alcohol, palmityl alcohol, stearyl alcohol, isostearyl alcohol and oleyl alcohol (see paragraphs 0016-0021); alcohol (II) may be selected from ethylene glycol, diethylene glycol or polyethylene glycol (see paragraphs 0022-0025); and the catalyst may be selected acidic catalysts (see paragraphs 0048-0091).
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to prepare a fatty alcohol ethoxylate from the process disclosed by Feng et al. with a reasonable expectation of success, since Feng et al. disclose that their process is suitable for preparing an ether compound by reacting a fatty alcohol, as alcohol (I), with ethylene glycol, an oligo ethylene glycol or a polyethylene glycol, as alcohol (II), in the presence of an acidic catalyst.  The molar ratio of ethylene glycol to the fatty alcohol is from 0.01 to 50, preferably from 0.5 to 10, which 
separating from a heavy, aqueous phase at the same time as required by claim 17 (see paragraphs 0106-0107 and the Examples).  The light, organic phase is separated off from the heavy, aqueous phase by means of a phase separation apparatus as required by claim 18 (see paragraphs 0106-0107 and Examples 4-8 and 11-12).  The phase separation apparatus operates by the principle of sedimentation, centrifugation or decantation as required by claim 19 (see paragraphs 0106-0107 and Examples 4-8 and 11-12).  The light phase obtained after conducting the phase separation is worked up by means of a thermal separation process to obtain fatty alcohol ethoxylates as required by claim 20 (see paragraphs 0106-0107 and the Examples).  The workup is performed by means of distillation or rectification as required by claim 21 (see paragraphs 0106-0107 and the Examples).  An oligo ethylene glycol having a number of from 2 to 15 may be used as required by claim 22 (see paragraphs 0022-0025).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699